ALLOWANCE
This allowance is responsive to Applicant’s Request for Continued Examination and amendment filed on June 23, 2022. Claims 1, 3-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the final Office action dated April 28, 2022, Applicant’s arguments regarding the prior art (presented on pages 16-20 of Applicant’s response filed on January 18, 2022) are deemed to be persuasive. 
More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Baboo et al. (US 8,412,656) in view of DeLuca et al. (US 2017/0213224) in view of Shivashankar et al. (US 2019/0108561) in view of Nakdimon (WO 2014/102797 A1) in view of Moon et al. (US 10,713,670). The art rejections presented in the non-final Office action dated September 15, 2021 explain what is and is not explicitly taught by each reference. Applicant makes persuasive points regarding the obviousness of combining all of the teachings of each of the aforementioned references. The Examiner agrees that one skilled in the art would not necessarily have found it obvious to combine all of the teachings of the aforementioned references in the specific manner and with the specific details of integration presented in the independent claims before Applicant’s effective filing date. Therefore, all claims are allowed.
It is noted that Applicant has amended the claims to incorporate specific details about acquiring video images, from a plurality of network cameras, including a customer who visits the store as well as details about acquiring first information including positions and directions of the plurality of network cameras and second information including a position and a size of the customer in the video images to generate traffic line information of the customer by converting the positions of the customer in the video images to positions of the customer in the store, based on the first information and the second information. These specific technical details present an ordered combination of operations of the additional elements that presents a practical application that is significantly more than the abstract ideas. Therefore, the claims are deemed to be statutory and present patent-eligible subject matter under 35 U.S.C. § 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683